Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 1 of 13




                         EXHIBIT A
      Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 2 of 13




James E. Magleby (7247)
 magleby@mcg.law
Jennifer Fraser Parrish (11207)
 parrish@mcg. law
Mark P. Arrington (15527)
 arrington@mcg.law
MAGLEBY CATAXINOS     & GREENWOOD, PC
170 South Main Street, Suite 1100
Salt Lake City, Utah 84101-3605
Telephone: 801.359.9000
Facsimile: 801.359.9011

Attorneys for Plaintiff George Hofmann,
 Chapter 11 Trustee

                      IN THE THIRD JUDICIAL DISTRICT COURT
                       SALT LAKE COUNTY, STATE OF UTAH

 GEORGE HOFMANN, in his capacity as           COMPLAINT AND JURY DEMAND
 Chapter 11 Trustee of VI DANGEL, INC.,
 a Delaware corporation,

       Plaintiff,

 v.
 DAVID W. QUINTO, an individual, and
 KUPFERSTEIN MANUEL, LLP fka
 KUPFERSTEIN MANUEL & QUINTO, .               Tier 3
 LLP, a California limited liability
 partnership,                                 Case No.: 200902796

        Defendants.                           Honorable James Gardner


       Plaintiff George Hofmann, not individually but solely in his capacity as the duly

appointed, qualified, and acting Chapter 11 Trustee of VidAngel, Inc. ("VidAngel" or

"Plaintiff'), through his counsel MAGLEBY CATAXINOS & GREENWOOD, PC, hereby

complains against Defendants David W. Quinto ("Quinto") and Kupferstein Manuel, LLP
       Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 3 of 13




fka Kupferstein Manuel & Quinto, LLP ("Kupferstein" or the "Kupferstein Firm")

(collectively, "Defendants") as follows:

                                       INTRODUCTION

       1.      This is a legal malpractice case, by which VidAngel seeks to recover not

less than sixty-three million dollars ($63,000,000) from Defendants, as a result of

Defendants' liability for an adverse Judgment entered against VidAngel in the case of

Disney Enterprises, Inc., et al. v. VidAngel, Inc., Case No. CV 16-04109-AB in the U.S.

District Court for the Central District of California.

                                           PARTIES

       2.     VidAngel is a Delaware corporation, with its principal place of business in

Utah County, Utah.

       3.      Defendant Quinto is an individual who is believed to reside in Los Angeles

County, California. At all relevant times, Quinto was a partner in and employed by the

Kupferstein Firm, or employed by VidAngel as its General Counsel, and conducted

business in Utah County, Utah.

       4.      Defendant Kupferstein is a California limited liability partnership that acted

in concert with and/or as an agent and/or principal of Quinto with regard to the conduct

alleged in this Complaint. The Kupferstein Firm has a law office in Los Angeles,

California, and at all relevant times, conducted business in Utah County, Utah.

                                JURISDICTION AND VENUE

       5.      This Court is vested with subject matter jurisdiction pursuant to Utah Code

§ 78A-5-102(1 ).
      Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 4 of 13




      6.     This Court has personal jurisdiction over Defendants pursuant to Utah

Code§ 78B-3-205, including because Defendants transacted business within the State

of Utah, contracted to supply services in the State of Utah, and engaged in conduct

directed to the State of Utah, with the harm flowing from such conduct suffered and

being suffered in the State of Utah.

       7.     Venue is proper in this Court pursuant to Utah Code§ 78B-3-307.

       8.     VidAngel presently claims damages in excess of $300,000, qualifying this

action for Tier 3 designation under Rule 26 of the Utah Rules of Civil Procedure.

                               GENERAL ALLEGATIONS

              Attorney David W. Quinto and The Kupferstein Law Firm

       9.     Quinto is a lawyer licensed in the State of California, and has been

practicing law since 1982.

       10.    Quinto was employed by the Quinn Emannuel law firm, including as

Partner, for approximately twenty-eight (28) years before leaving to become a founding

Partner of the Kupferstein Firm in or about March of 2014.

       11.    Quinto has represented he has expertise in trade secret, trademark, trade

dress, unfair competition, copyright, and complex business disputes.

       12.    The Kupferstein Firm offers legal services to clients in a number of areas,

including business litigation, employment law, and class action defense.

       13.    On information and belief, Kupferstein compensated Quinto for his legal

work and the clients he brought to the firm.

       14.    Quinto left the Kupferstein firm in or about August of 2015 to become a
      Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 5 of 13




Partner at Davis Wright Tremaine LLP.

       15.      Quinto then became General Counsel for VidAngel in or about August

2016, until he was terminated on November 11, 2019.

       16.      At all relevant times, Quinto practiced law and gave legal advice relating to

copyright, intellectual property licensing, protection, infringement, and litigation.

       17.      Upon information and belief, Quinto has represented parties as both

defense and plaintiff's counsel in copyright and other intellectual property litigation.

        The Attorney-Client Relationship Between VidAngel and Defendants

       18.      VidAngel was formed in 2014 to provide "filtered" video content to

subscribers.

       19.      In approximately 2014-2015, VidAngel engaged Quinto and the

Kupferstein Firm to provide various legal services, which legal services Defendants did,

in fact, provide. As a result, Defendants and VidAngel had an attorney-client

relationship.

       20.      The legal services rendered by Defendants to VidAngel related to advising

VidAngel on its business model, content licensing, protection of intellectual property,

copyright issues, video filtering technology, streaming services, and other issues.

       21.      Among other things, Quinto provided a legal opinion memorandum (the

"2015 Opinion"), analyzing potential copyright and other issues related to the proposed

VidAngel technology.

       22.      The 2015 Opinion concluded that operation of the proposed VidAngel

technology would not result in copyright infringement or other liability to VidAngel.
       Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 6 of 13




       23.    In reliance on the 2015 Opinion, VidAngel proceeded to implement the

proposed technology as a streaming motion picture filtering service (the "VidAngel

Service").

       24.     The VidAngel Service allowed paid subscribers to stream and watch

major motion pictures in their homes with their choice of content filters, including filters

that removed potentially objectionable content such as language, nudity, and sexual

situations.

       25.    At all relevant times, Quinto acted on behalf of and within the scope of his

employment with Kupferstein, and Quinto was authorized to provide legal services to

VidAngel for the benefit of Kupferstein. As a result, Kupferstein is vicariously bound by

the acts and omissions of Quinto.

       26.    As a result of the attorney-client relationship between VidAngel and

Defendants, Quinto was placed in a position of trust and confidence with VidAngel, and

had duties to VidAngel.

                                  The Disney Litigation

       27.    In June of 2016, several motion picture studios and owners of copyright in

works streamed to customers through the VidAngel service (collectively, the "Studios"),

filed suit against VidAngel alleging copyright infringement, violations of the Digital

Millennium Copyright Act 17 U.S.C. §§ 1201, et. seq. ("DMCA") and other claims (the

"Disney Litigation").

       28.    On December 12, 2016, the Court in the Disney Litigation found the

Studios likely to succeed on the merits and entered a preliminary injunction ordering
         Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 7 of 13




VidAngel to cease streaming all of the Studios' works (the "Preliminary Injunction

Order"). See Disney Enters., Inc. v. VidAngel, Inc., 224 F. Supp. 3d 957 (C.D. Cal.

2016).

         29.   VidAngel appealed the Preliminary Injunction Order to the Ninth Circuit

Court of Appeals, which affirmed the order. See Disney Enters., Inc. v. VidAngel, Inc.,

869 F.3d 848 (9th Cir. 2017).

         30.   The Court in the Disney Litigation subsequently ruled on summary

judgment that the VidAngel service infringed the Studios' copyrights in over eight

hundred (800) works and violated the DMCA. See Disney Enters., Inc. v. VidAngel,

Inc., 371 F. Supp. 3d 708 (C.D. Cal. 2019).

         31.   In a trial for damages, the Jury found VidAngel willfully infringed the

Studios' copyrights, and awarded statutory damages for copyright infringement of

$75,000 for each of eight-hundred and nineteen (819) works.

         32.   The Jury also awarded statutory damages of $1250 for each of the eight-

hundred and nineteen (819) works for violations of the DMCA.

         33.   The total Judgment against VidAngel for both counts is $62,237,750.

         34.   In post-trial filings, VidAngel filed motions to amend or alter judgment and

for new trial or remittitur, but the Court denied such motions on March 31, 2020.

                     Attorney David W. Quinto and VidAngel, Inc.

         35.   After commencement of the Disney Litigation, VidAngel hired Quinto as its

General Counsel.
       Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 8 of 13




       36.     Quinto advised VidAngel throughout the Disney Litigation, providing

services including litigation strategy and legal analysis.

       37.     VidAngel relied on the advice, strategy, analysis, and other counsel of

Quinto for the entirety of the Disney Litigation.

       38.     Quinto advised VidAngel to pursue a highly litigious strategy against the

Studios with contributed substantially to the $62.4 million judgment against it.

       39.     Quinto's legal advice was deficient and negligently exposed VidAngel to

substantial liability as a result.

       40.     Much of the legal argument found in VidAngel's briefing throughout the

Disney Litigation was outlined in the 2015 Opinion.

       41.     The 2015 Opinion stated that the VidAngel service did not infringe on the

copyrights of DVD licensors and film studios.

       42.     The 2015 Opinion stated that VidAngel would not be liable for violation of

the DMCA anti-circumvention provisions.

       43.     The 2015 Opinion stated that the VidAngel service was compliant with the

Family Movie Act ("FMA"), and thus a protected fair use of any copyrighted material.

       44.     The assertions of the 2015 opinion regarding non-infringement, violation of

the DMCA, the FMA, and fair use were addressed and rejected in the Disney Litigation.

       45.     Quinto failed to advise VidAngel of the scope of potential damages as a

result of infringement of the Studios' copyrights.

       46.     Quinto advised VidAngel that immediate compliance with the Preliminary

Injunction Order was not required.
       Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 9 of 13




       47.      VidAngel, in reliance upon Quinto's advice, did not comply with the

Preliminary Injunction Order until at least seventeen (17) days after it was entered.

       48.      Non-compliance with the Preliminary Injunction Order was a substantial

factor in the finding of willfulness by the Jury in the Disney Litigation.

       49.      Subsequent to the Preliminary Injunction Order, VidAngel redesigned their

streaming technology in an attempt to comply with the order ("VidAngel 2.0").

       50.      Quinto advised filing of Motions to Clarify, seeking affirmation from the

Court in the Disney Litigation that VidAngel 2.0 did not violate the Preliminary Injunction

Order and the Studios' copyrights.

       51.      The Court declined to analyze VidAngel 2.0, finding the Motions to Clarify

improper on the basis that they sought de facto declaratory judgment of legality.

       52.      Quinto impeded productive settlement negotiations between the Studios

and VidAngel, which could have avoided the substantial judgment against VidAngel.

       53.      Finally, Quinto undermined the legal efforts of VidAngel's outside counsel

as they worked to prepare post-trial motions to protect VidAngel.


                                    CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                                 (Breach of Fiduciary Duty)

       54.      VidAngel hereby incorporates all preceding paragraphs as though fully set

forth herein.

       55.      Defendants were in an attorney-client and otherwise special relationship of

trust and confidence with VidAngel.
      Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 10 of 13




          56.   Defendants owed and owe VidAngel existing and continuing fiduciary

duties.

          57.   Defendants' fiduciary duties owed to VidAngel included, without limitation,

the duty to act with the utmost good faith and in VidAngel's best interests; to perform

legal work with reasonable professional judgment, and with the level of skill, prudence,

and diligence as lawyers of ordinary skill and capacity commonly possess and exercise

in the performance of the tasks which they undertake; and to notify VidAngel of the

appropriate risks and benefits of the legal work being rendered.

          58.   The Defendants conduct described above was deficient, and was well

below the requisite standard of reasonable professional judgment, skill, prudence, and

diligence required of them, and constituted a breach of the fiduciary duties owed and

owing to VidAngel.

          59.   Defendants' breaches of fiduciary duty proximately caused VidAngel to

suffer damages in an amount to be determined at trial, but not less than sixty-three

million dollars ($63,000,000).

                               SECOND CAUSE OF ACTION
                                (Professional Negligence)

          60.   VidAngel hereby incorporates all preceding paragraphs as though fully set

forth herein.

          61.   Defendants were in an attorney-client and otherwise special relationship of

trust and confidence with VidAngel.

          62.   Defendants owed VidAngel an existing and continuing duty arising from

the attorney-client relationship.


                                              9
                                            Jt---1
      Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 11 of 13




       63.      Defendants' duties owed to VidAngel included, without limitation, the duty

to act with the utmost good faith and in VidAngel's best interests; to perform legal work

with reasonable professional judgment, and with the level of skill, prudence, and

diligence as lawyers of ordinary skill and capacity commonly possess and exercise in

the performance of the tasks which they undertake; and to notify VidAngel of the

appropriate risks and benefits of the legal work being rendered.

       64.      The Defendants' conduct described above was deficient, and fell well

below the requisite standard of reasonable professional judgment, skill, prudence, and

diligence required of them, and constituted negligence towards VidAngel.

       65. .    Defendants' breaches proximately caused VidAngel to suffer damages in

an amount to be determined at trial, but not less than sixty-three million dollars

($63,000,000).

                                THIRD CAUSE OF ACTION
                                   (Breach of Contract)

       66.      VidAngel hereby incorporates all preceding paragraphs as though fully set

forth herein.

       67.      VidAngel and Defendants entered into a legal services contract, which

agreement was binding and enforceable between the parties.

       68.      Pursuant to the contract, Defendants were to provide VidAngel with

competent and appropriate legal advice and services, including with regard to the 2015

Opinion and other legal advice.

       69.      Defendants breached the contract with VidAngel as alleged above,

including without limitation by failing to provide VidAngel with competent legal advice


                                             10
                                            /t..,, 1CJ
      Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 12 of 13




and services; by providing a deficient and inferior legal 2015 Opinion regarding

copyright infringement, litigation strategy, and other legal advice.

       70.      Defendants' breach of contract has proximately caused VidAngel to suffer

damages in an amount to be determined at trial, but not less than sixty-three million

dollars ($63,000,000).

                              FOURTH CAUSE OF ACTION
                   (Breach of Covenant of Good Faith & Fair Dealing)

       71.      VidAngel hereby incorporates all preceding paragraphs as though fully set

forth herein.

       72.      VidAngel and Defendants entered into a legal services contract, which

agreement was binding and enforceable between the parties.

       73.      Inherent in every contract in Utah is an implied covenant of good faith and

fair dealing.

       74.      Defendants were obligated not to destroy or injure VidAngel's right to

receive the fruits of the parties' agreement.

       75.      Defendants' conduct was inconsistent with the agreed common purpose of

its contract with VidAngel, and VidAngel's justified expectations.

       76.      Defendants' actions constituted a material breach of its obligations of good

faith and fair dealing owed to VidAngel under the contract.

       77.      As a direct and proximate result of the breach of the implied covenant of

good faith and fair dealing, VidAngel has been damaged in an amount to be determined

at trial, but not less than sixty-three million dollars ($63,000,000).
      Case 2:20-cv-00284-HCN Document 1-1 Filed 04/29/20 Page 13 of 13




                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff VidAngel, Inc. prays for judgment against Defendants as

follows:

       1.     Judgment in favor of VidAngel and against Defendants, jointly and

severally, on all Causes of Action, in the amount of no less than sixty-three million

dollars ($63,000,000); and

       2.     Such other relief as the Court deems appropriate.

                               DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Utah Rules of Civil Procedure, Plaintiff VidAngel, Inc.

demands a trial by jury on all issues so triable.

       DATED this 20 th day of April, 2020.

                                           MAGLEBY CATAXINOS     & GREENWOOD



                                           /s/ James E. Magleby
                                           James E. Magleby
                                           Jennifer Fraser Parrish
                                           Mark P. Arrington

                                           Attorneys for Plaintiff VidAngel, Inc.


Plaintiffs Address:
295 W. Center St.
Provo, Utah 84601
